Gilfillan, C. J.
This is an action for a personal injury, occurring, as is alleged, through the negligence of defendant, while plaintiff, in its employment, was working with a machine called a “roller.” He was at work in its boiler-making shop, and was set by the foreman to straighten out pieces of old smoke-stacks, which was done by run-them through the machine, in doing which his fingers were caught in the rollers of the machine, and crushed. The negligence alleged is —First, in placing plaintiff at work which was too advanced for him; second, in not properly instructing him in such work; and, third, in placing an incompetent person to assist him. The third *79specification of negligence refers to a fellow-apprentice of plaintiff’s, named Harrington, who was assigned to plaintiff as a helper in the work of straightening the -pieces of smoke-stack. As to Harrington-there is no evidence that he was not, so far as any danger to plaintiff was concerned, perfectly competent to do the work he was set to; nor is there a word of evidence suggesting that any act or omission ■of his caused or in any degree contributed to the injury to plaintiff; so that may be dismissed without further comment.
The first specification of negligence means that plaintiff was set to do work the danger of which his experience and knowledge of the business did not enable him to appreciate, and the second specification, that defendant did not properly instruct him as to such dangers. Plaintiff was an apprentice to learn the trade of boiler-making, and, at the time of the injury, had been so employed by defendant for two years and two months. He was then 19 years old, and, for aught that appears, was a youth of ordinary capacity. The boiler-making shop was one large room in which plaintiff had worked during the two years and two months. In that room was the machine called the “roller.” It appears to have been a powerful machine, of the ■simplest construction, the operating part consisting of heavy iron rollers kept in place by the frame in which their ends were set, and which rollers, when .set in motion by the motive power, revolved towards each other. When in motion, a plate of boiler iron, one end ■of it being inserted between them, would by their movement be drawn through and crushed flat or smooth, taking out all inequalities in the plate. There was no danger in working the machine unless the hand should get caught and drawn in between the rollers, in which case of course it would be crushed. This danger was open to the senses, as apparent as the danger to one who should lie down on a railroad track in front of an approaching locomotive. No one of the •commonest capacity could see the machine work and see what it would do with a plate of boiler iron, without fully appreciating the ■danger, and knowing that, if he would avoid injury, he must take care not to get his hands between the rollers. The plaintiff had, as he testifies, seen the machine worked by others almost every day, probably, during all the time of his apprenticeship. He had worked it *80himself every day for a month. Knowledge of the danger was forced-on him by his senses. No amount of notice or instruction could have better informed him. The defendant had a right to assume that he knew it. It is apparent that no degree of skill or experience was required to keep the hands away from the rollers. It does not appear that in working the machine there was any need to have the hands so near the rollers that they were likely to get between them. The pieces of smoke-stack which plaintiff was running through the machine were «full of rivets or rivet holes, and the edges were in places-turned up, making what are designated spurs or sharp projections. If the pieces were handled with the bare hands, these spurs would cut and scratch them, so it was usual to wear gloves as a protection to the hands. Of course, the spurs would catch the gloves as they would the naked hand. This made it necessary to take care that the glove was not caught by a spur so near the rollers that the hand would be drawn in. No skill nor experience beyond what plaintiff had was needed to know this and to exercise such care. It was not negligence to set him at work, all of the dangers of which he knew as well as any skilled mechanic could know; nor to omit to inform him of what his senses had every day informed him. So long as a master is held liable to his servant only for negligence, no case like this can justify a recovery.
Order reversed.